EXHIBIT10.22 Long Term Steel Scrap Supply Agreement Party A: Mitsui & Co. (Shanghai) Ltd. Tel: 021-38500500 Fax: 021-38500811 Party B: Armco (Lianyungang) Renewable Metals, Inc Tel: 0518-86083879 Fax: 0518-86083864 Party A and Party B reached an agreement as following: Party A purchase steel scrap from Party B on a monthly basis. Type Quantity(Tons/month) Heavy Scrap ± 20% Actual quantity would varies depending on the Furnace Burden ± 20% market situation. Shredded Material ± 20% Products would be picked up by Party A Party A would make advance payment for the joint purchase of raw materials and complete final purchase of the steel scrap upon completion of processing services. The Agreement is valid from 2014-2-20 to 2015-1-20
